IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-78,131-02



                   EX PARTE TARUS VANDELL SALES, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
     CAUSE NO. 893161-B IN THE 179 TH JUDICIAL DISTRICT COURT
                          HARRIS COUNTY

       Per curiam.

                                           ORDER

       In May 2003, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and sentence

on direct appeal. Sales v. State, No. AP-74,594 (Tex. Crim. App. Jan. 26, 2005) (not

designated for publication). We denied relief on Applicant’s initial post-conviction


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                     Sales - 2

application for a writ of habeas corpus. Ex parte Sales, No. WR-78,131-01 (Tex. Crim.

App. Jan. 14, 2015) (not designated for publication).

       On July 10, 2017, Applicant filed in the trial court his first subsequent application

for a writ of habeas corpus. After reviewing the application, this Court determined that a

preliminary matter regarding his first allegation needed to be resolved before it could be

determined whether Applicant had met the dictates of Article 11.071 § 5. We remanded

the application to the trial court for a review of the preliminary matter and a possible

review of the merits of the first allegation. Ex parte Sales, No. WR-78,131-02 (Tex.

Crim. App. Feb. 14, 2018) (not designated for publication).

       It has been almost three years since we remanded the application to the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within 90

days from the date of this order. The clerk shall then immediately transmit the complete

writ record to this Court. Any extensions of time shall be requested by the trial judge, or

on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish